1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     ZACKERY CRABTREE,                                  Case No. 3:19-cv-00750-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      MICHAEL VIETA KABELL,
9
                                  Defendants.
10

11     I.   SUMMARY

12          Pro se Plaintiff Zackery Crabtree, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”) announced his intent to file suit under 42

14   U.S.C. § 1983, alleging a conspiracy to violate NRS § 453.3405 between the district

15   attorney, judge, public defender, and county sheriff involved in his criminal case, and

16   seeks to vacate his criminal sentence, in a document phrased as a notice of intent to file

17   a civil rights complaint. (ECF No. 1-1.) Before the Court is the Report and

18   Recommendation (“R&R” or “Recommendation”) of United States Magistrate Judge

19   William G. Cobb (ECF No. 6), recommending the Court dismiss this case without

20   prejudice. Plaintiff filed an objection to Judge Cobb’s Recommendation. (ECF No. 7.) As

21   further explained below, the Court will overrule Plaintiff’s objection because the Court

22   agrees with Judge Cobb’s analysis, will fully adopt the R&R, and dismiss this case without

23   prejudice.

24    II.   BACKGROUND

25          As relevant to Plaintiff’s objection, Judge Cobb recommends dismissing this case

26   for several, alternative reasons. (ECF No. 6.) Specifically, Plaintiff did not file an in forma

27   pauperis (“IFP”) application on the Court’s designated form, as required by the local rules.

28   (Id. at 1-2, 4.) Next, Plaintiff did not file a Complaint, but instead filed a document phrased
1    as a notice of intent to file a Complaint. (Id. at 4.) But assuming the document he filed

2    should be construed as a Complaint, Judge Cobb nonetheless recommends dismissing it

3    because his case is barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994)—because

4    Plaintiff specifically seeks “[h]is criminal conviction be vacated” (ECF No. 1-1 at 4)—and

5    because named Defendant Kabell, the district attorney in Plaintiff’s criminal case, is likely

6    entitled to prosecutorial immunity. (ECF No. 6 at 5.) Plaintiff objects to each reason Judge

7    Cobb provides in the R&R. (ECF No. 7.)

8    III.   LEGAL STANDARD

9           This Court “may accept, reject, or modify, in whole or in part, the findings or

10   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

11   timely objects to a magistrate judge’s report and recommendation, then the Court is

12   required to “make a de novo determination of those portions of the [report and

13   recommendation] to which objection is made.” Id. Because of Plaintiff’s objection to the

14   R&R, the Court has undertaken a de novo review of it, including the other documents filed

15   in this case.

16   IV.    DISCUSSION

17          Following a de novo review of the R&R and the other records in this case, the Court

18   finds good cause to accept and adopt Judge Cobb’s R&R in full. The Court addresses

19   below Plaintiff’s objection.

20          The dispositive issue with Plaintiff’s objection is—setting aside all the other issues

21   with Plaintiff’s case Judge Cobb identified—that the Court agrees with Judge Cobb that

22   his case is Heck-barred. Plaintiff writes in his objection, “Nowhere in the complaint does

23   Mr. Crabtree argue the validity of his sentence as his sentence is valid it is the violation of

24   Nevada Law by the District Attorney which is at issue.” (ECF No. 7 at 1.) But Plaintiff

25   specifically seeks “[h]is criminal conviction be vacated” in his notice of intent to file a civil

26   rights complaint. (ECF No. 1-1 at 4.) Thus, Plaintiff’s objection is unpersuasive on this

27   dispositive point. And as Judge Cobb points out in his R&R, Plaintiff already has a pending

28   habeas corpus petition. (ECF No. 6 at 5.) Plaintiff’s case is not cognizable.

                                                    2
1     V.   CONCLUSION

2          The Court notes that Plaintiff made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and determines

4    that they do not warrant discussion as they do not affect the outcome of the issues before

5    the Court.

6          It is therefore ordered that the Report and Recommendation of Magistrate Judge

7    William G. Cobb (ECF No. 6) is accepted and adopted in full.

8          It is further ordered that Plaintiff’s objection (ECF No. 7) is overruled.

9          It is further ordered that that this case is dismissed in its entirety, without prejudice

10   but without leave to amend.

11         The Clerk of Court is directed to close this case.

12         DATED THIS 2nd day of April 2020.

13

14                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
